Case: 18-50345      Document: 00515507229         Page: 1    Date Filed: 07/29/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                              Fifth Circuit

                                                                             FILED
                                    No. 18-50345                           July 29, 2020
                                  Summary Calendar                        Lyle W. Cayce
                                                                               Clerk



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

COLBY SHAWN FIGERT, also known as Colby Figert,

                                                 Defendant-Appellant



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:17-CR-250-3


Before DENNIS, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The counsel appointed to represent Colby Shawn Figert on appeal has
filed a motion to withdraw and a brief that relies on Anders v. California, 386
U.S. 738 (1967). Figert has not filed a response. Counsel filed a supplemental
Anders brief addressing United States v. Rivas-Estrada, 906 F.3d 346 (5th Cir.
2018), as requested.
       The court has reviewed counsel’s briefs and the relevant portions of the
record reflected therein and concurs with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s


       *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-50345   Document: 00515507229   Page: 2   Date Filed: 07/29/2020


                              No. 18-50345

motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R.
42.2.




                                    2